                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


SYMETRA LIFE INSURANCE                     )
COMPANY,                                   )
                                           )
       Plaintiff,                          )
                                           )
                     v.                    ) 2:18-cv-00492-JDL
                                           )
GUY RAYMOND EMERSON,                       )
                                           )
       Defendant.                          )

     ORDER ON PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

       This matter came before the Court on February 19, 2019, for a hearing on

Plaintiff Symetra Life Insurance Company’s (“Symetra”) Motion for a Preliminary

Injunction (ECF No. 4). Symetra requested that the Court enter a preliminary

injunction based on the information it had previously submitted in support of its

Motion for a Temporary Restraining Order (ECF No. 4).1                The Defendant, Guy

Raymond Emerson, appeared pro se and objected to the entry of a preliminary

injunction. For the reasons stated below, I grant Symetra’s motion for a preliminary

injunction.

                                  I. LEGAL ANALYSIS

       “To grant a preliminary injunction, a district court must find the following four

elements satisfied: (1) a likelihood of success on the merits, (2) a likelihood of

irreparable harm absent interim relief, (3) a balance of equities in the plaintiff’s favor,

and (4) service of the public interest.”        Arborjet, Inc. v. Rainbow Treecare Sci.


 1Symetra requested both a temporary restraining order and a preliminary injunction in the same
motion.
Advancements, Inc., 794 F.3d 168, 171 (1st Cir. 2015). The same showing is required

before a court may grant a temporary restraining order. Latin Am. Music Co. v.

Cardenas Fernandez & Assoc., Inc., 2 F. App’x 40, 42 n.2 (1st Cir. 2001). I find that

the information previously submitted by Symetra, upon which Symetra relies in

support of its motion, is sufficient to satisfy the four required elements for a

preliminary injunction as to the claims asserted in Symetra’s original complaint (ECF

No. 1). As to those claims, I adopt by reference the analysis reflected in the Order

Granting Plaintiff’s Motion for a Temporary Restraining Order (“TRO”), dated

December 4, 2018 (ECF No. 7).

      After the TRO was put in place, Symetra filed its First Amended Complaint,

in which Symetra added a claim for copyright infringement under 17 U.S.C.A. § 501

et seq. (West 2019). Compare ECF No. 1 at 7-9, with ECF No. 12 at 8-11. Therefore,

Symetra must also demonstrate a likelihood of success on the merits of its copyright

infringement claim and that the other three elements—the likelihood of irreparable

harm, the balance of the equities, and the public interest—still weigh in favor of an

injunction. The First Amended Complaint alleges that Symetra owns eight pending

copyright registration applications, each of which corresponds to an image of a

Symetra officer, director, or employee, and that Emerson made unauthorized copies

of those copyright-protected images and published them on his imitation Symetra

website. ECF No. 12 ¶¶ 11, 24, 28. With respect to the second, third, and fourth

preliminary injunction elements, I conclude that the addition of the copyright

infringement claim does not alter the analysis reflected in the TRO, which I adopt



                                         2
here, and that those elements still weigh in favor of granting a preliminary

injunction.

       I turn, therefore, to Symetra’s likelihood of success on the merits of its

copyright infringement claim. “To prevail on a claim of copyright infringement, a

plaintiff must show two elements: (1) ownership of a valid copyright and (2) copying

of the protected work by the alleged infringer.” Brown v. Latin Am. Music Co., 498

F.3d 18, 22 (1st Cir. 2007) (quoting Grubb v. KMS Patriots, L.P., 88 F.3d 1, 3, 5 (1st

Cir. 1996)). As a prerequisite to bringing a civil copyright infringement suit, a

plaintiff must register the copyrights. 17 U.S.C.A. § 411(a). The circuits are split on

the issue of “whether the registration requirement is satisfied at the time the

copyright holder’s application is received by the Copyright Office (the ‘application

approach’), or at the time that the Office acts on the application and issues a

certificate of registration (the ‘registration approach’).” Alicea v. Machete Music, 744

F.3d 773, 779 (1st Cir. 2014) (quoting Latin Am. Music Co. Inc. v. Media Power Grp.,

Inc., 705 F.3d 34, 43 n.11 (1st Cir. 2013)). The legal question of when the registration

requirement is satisfied is currently pending decision before the Supreme Court. See

Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, 856 F.3d 1338, 1339 (11th

Cir. 2017), cert. granted, 138 S. Ct. 2707 (2018).2

       The First Circuit has not adopted either the application or registration

approach, id. at 1340, but the court has noted that under both approaches an

“absolute limit” exists: “if the Copyright Office has failed to receive the necessary



 2  Either side may request reconsideration of this order, if necessary, after the Supreme Court issues
its decision.
                                                  3
elements to issue a registration certificate prior to the time that the court is called

upon to issue final judgment, the action must be dismissed.” Alicea, 744 F.3d at 779

(quoting 2 Melville B. Nimmer & David Nimmer, Nimmer on Copyright

§ 7.16[B][3][c]). Here, the First Amended Complaint establishes that Symetra has

surpassed that threshold by filing its copyright registration applications. The First

Amended Complaint also alleges that Emerson copied multiple copyrighted images

from Symetra’s website onto his own imitation Symetra website. Taking into account

the uncertain state of the law and the preliminary stage at which this issue arises in

this case, I conclude that Symetra has a sufficient reasonable likelihood of success on

the merits of its copyright infringement claim, which, in combination with the other

three preliminary injunction elements, supports the issuance of a preliminary

injunction in connection with Symetra’s copyright infringement claim.

      Accordingly, for the reasons stated above and in the Order Granting Plaintiff’s

Motion for a TRO (ECF No. 7), I conclude that Symetra has made the required

showing to support the entry of a preliminary injunction.

                                 II. CONCLUSION

      It is therefore ORDERED that Symetra’s Motion for a Preliminary Injunction

(ECF No. 4) is GRANTED. The Defendant, Guy Raymond Emerson, is ENJOINED,

from the date of entry of this Order until further order of this Court, from:

   1. using any trademark, logo, design, or source designation of any kind on or in
      connection with any online presence that is a copy, reproduction, colorable
      imitation, or simulation of, or is confusingly similar to any of Symetra’s
      trademarks, trade dresses, or logos;

   2. using any trademark, logo, design, or source designation of any kind on or in
      connection with any online presence that is likely to cause confusion, mistake,

                                           4
   deception, or public misunderstanding that such goods or services are
   sponsored or authorized by Symetra, or are in any way connected or related to
   Symetra;

3. any publication of any personally identifiable information pertaining to the
   children or family members of any Symetra employee, agent, officer, or
   director;

4. creating or maintaining a website using any of Symetra’s trademarks, or any
   part of those trademarks, in the website domain name;

5. making any unauthorized copies of any copyrighted images of any Symetra
   employees, officers, directors, attorneys, or agents, or any family members of
   theirs; and

6. copying, publicly displaying, or distributing any unauthorized reproduction of
   any copyrighted material owned or publicly displayed by Symetra.


   SO ORDERED.

   Dated this 27th day of February, 2019.


                                                /s/ JON D. LEVY
                                          CHIEF U.S. DISTRICT JUDGE




                                      5
